Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 28, 2021 has been received, Claims 1-15 are currently pending.

Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cutout is defined on a side by the abrupt drop-off and on another side by the ridge” and “an edge that defines the abrupt drop off is positioned under…the upper third of the ball of the foot while the middle third, and bottom third of the ball of the foot are in direct contact with the top surface of the insole that is adjacent the drop off” in Claim 1, and “an edge that  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1 further recites “a cutout is defined on a side by the abrupt drop-off and on another side by the ridge”. After a full review of Applicant’s disclosure there appears to be no support for the cutout being defined on one side by the drop-off and another side by the ridge, as Applicant’s Specification clearly discloses in Para.45 “an abrupt drop off 410 and a ridge 420 surrounding the drop off”; i.e. both the drop-off and the ridge surround the cutout. For this reason, there appears to be no support for the cutout being defined on a side by the abrupt drop-off and on another side by the ridge.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


3.	Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “the middle third, and bottom third of the ball of the foot are in direct contact with the top surface of the insole that is adjacent the drop off”, and Claim 8 recites “the lower two thirds of the ball of the foot are in direct contact with a top surface of the insole that is adjacent the drop off”. After a full review of Applicant’s disclosure there appears to be no support for where the lower two thirds of the ball of the foot are located with regard to the insole. The only mention of the ball of the foot being divided into thirds is in para.42 of Applicant’s specification and there is no further description detailing where the middle and bottom thirds are located with relation to the insole; the Figures also fail to show such a relationship with the insole. Additionally, there are no anatomical boundaries provided in the original disclosure to give a clear understanding of what Applicant means by the claimed upper third, middle third, and bottom third of the ball of the foot, this is further unclear as “the ball of the foot” has no recognized definition detailing its anatomical boundaries; i.e. the area called “the ball of the foot” is an informal term which can refer to various portions of an area of the foot. The claimed limitations are regarded as new matter.
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an edge that defines the abrupt drop off is positioned under…the upper third of the ball of the foot while the middle third, and bottom third of the ball of the foot are in direct contact with the top surface of the insole that is adjacent the drop off”. The claimed limitation is indefinite as the drop off is a top surface of the insole therefore it is unclear what structure is meant by "the top surface of the insole adjacent the drop off". The Specification’s lack of clarity regarding where the lower two thirds of the ball of the foot are placed relative to the drop-off (see, e.g., Spec. 45 (explaining only that 

Claim 8 recites “an edge that defines the abrupt drop off is positioned under…the upper third of the ball of the foot while the lower two thirds of the ball of the foot are in direct contact with a top surface of the insole that is adjacent the drop off”. The claimed limitation is indefinite as the drop off is a top surface of the insole therefore it is unclear what structure is meant by "a top surface of the insole that is adjacent the drop off". The Specification’s lack of clarity regarding where the lower two thirds of the ball of the foot are placed relative to the drop-off (see, e.g., Spec. 45 (explaining only that drop-off 410 fits under top third 1510 of ball 1500 of foot 1000)) only adds to the uncertainty as to whether the claim should be interpreted as requiring only a portion of the ball of the foot to be placed on the drop-off or the entirety of the ball of the foot to be placed on the drop-off. The claimed is further indefinite as there are no anatomical boundaries provided in the original disclosure to give a clear understanding of what Applicant 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


5.	Claims 1-15, insofar as are definite, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Donato (US 2012/0096745).
Regarding Claim 1, Donato discloses a method (para.21) for improving bipedal motion where a heel of a foot is raised while a ball and pads of a plurality of toes of the foot are in mechanical contact with a top surface (top surface of 130) of an insole (130), said method comprising the steps of obtaining an insole (130) featuring an abrupt drop-off (142) and a ridge (144) so that a cutout (140) is defined on a side by the abrupt drop-off (142) and on another side by the ridge (144)(Fig.3); placing the insole (130) on an inside (120) of footwear (100)( para.20 & 23); inserting the foot (2) into said footwear (as 

Regarding Claim 2, Donato discloses a method of claim 1 wherein the insole (130) is defined by a pliable material (para.22, i.e. cushioning strip) and further involving 

Regarding Claim 23, Donato discloses a method of claim 1 wherein said footwear (100) is a shoe (as seen in Fig.1).

Regarding Claim 4, Donato discloses a method of claim 1 wherein said footwear (100) is a sock (Fig.1, the upper 110 is a sock inasmuch as has been claimed as it encloses around the foot; Applicant has provided no specific structure to distinguish the sock).

Regarding Claim 5, Donato discloses a method of claim 1 wherein said insole (130) features a thickness in the range of one quarter of an inch (0.250”) to three eighths of an inch (0.375”)(Pg.3, Claim 12; the insole/base has a thickness in the range of 0.125 to 0.500 inches).

Regarding Claim 6, Donato discloses a method of claim 2 wherein said insole (130) features a thickness in the range of one quarter of an inch (0.250”) to three eighths of an inch (0.375”)(Pg.3, Claim 12; the insole/base has a thickness in the range of 0.125 to 0.500 inches).

Regarding Claim 7, Donato discloses a method of claim 3 wherein said insole (130) features a thickness in the range of one quarter of an inch (0.250”) to three 

Regarding Claim 8, Donato discloses a method of creating a second class lever using footwear for a foot, said foot featuring a heel, a ball, and a plurality of toes (as seen in Fig.2), said method comprising the steps of obtaining an insole (130) featuring a drop-off (142) where a cutout (140) is created along an edge (edge of 142) that defines the drop-off (Fig.1 & 3); placing the insole (130) on an inside (120) of footwear (100)(para.20 & 23); inserting the foot (2) into said footwear (as seen in Fig.2); and, pressing down on the ball of the foot and raising the heel of the foot (as seen in Fig.2, 4 is pressed down while the heel is raised) so that (a) an edge (edge of 142) that defines the drop off (142) is positioned under and across an upper third of the ball of the foot (as seen in Fig.2, the upper third of 4 is resting on 142) while a lower two thirds of the ball of the foot are in direct contact with a top surface (top surface of 130) of the insole that is adjacent the drop off (Pg.2, Claim 1; as seen in Fig.2 & 5a, insofar as is definite the lower two thirds of 4 are in direct contact with a part of the insole that is adjacent the drop off), (b) said plurality of toes extend over (as seen in Fig.2) said cutout (140), (c) said ball is supported by said edge (142) that defines the abrupt drop off (para.21), and (d) said ball (4) and pads of said plurality of toes (as seen in Fig.2) are in mechanical contact with the top surface (top surface of 130). Claim 8 is rejected as best understood by examiner. Additionally, it is noted that the insole will fit differently sized feet in different manners and an intended relative position of the insole cutout to the wearer's foot anatomy is functional and not patentably significant.

Regarding Claim 9, Donato discloses a method of claim 8 wherein the insole (130) is defined by a pliable material (para.22, i.e. cushioning strip) and further involving the step of cutting said cutout (144 is cut to form 140) into said pliable material (para.21-22).

Regarding Claim 10, Donato discloses a method of claim 8 wherein said footwear (100) is a shoe (as seen in Fig.1).

Regarding Claim 11, Donato discloses a method of claim 8 wherein said footwear (100) is a sock (Fig.1, the upper 110 is a sock inasmuch as has been claimed as it encloses around the foot; Applicant has provided no specific structure to distinguish the sock).

Regarding Claim 312, Donato discloses a method of claim 8 wherein said insole (130) features a thickness in the range of one quarter of an inch (0.250”) to three eighths of an inch (0.375”)(Pg.3, Claim 12; the insole/base has a thickness in the range of 0.125 to 0.500 inches).

Regarding Claim 13, Donato discloses a method of claim 9 wherein said insole (130) features a thickness in the range of one quarter of an inch (0.250”) to three eighths of an inch (0.375”)(Pg.3, Claim 12; the insole/base has a thickness in the range of 0.125 to 0.500 inches).

Regarding Claim 14, Donato discloses a method of claim 10 wherein said insole (130) features a thickness in the range of one quarter of an inch (0.250”) to three eighths of an inch (0.375”)(Pg.3, Claim 12; the insole/base has a thickness in the range of 0.125 to 0.500 inches).

Regarding Claim 15, Donato discloses a method of claim 8 where the edge (edge of 142) features varying degrees of a severe drop off (as seen in Fig.6a & 6b, the edge 142 has one degree of angle along the front and a second, less steep, degree of angle along the back, therefore edge 142 has varying degrees of a severe drop off).


	Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
6.	Applicant’s Remarks: Applicant argues that the Description of prior art in the specification should have been reviewed.
	Examiner’s Response: As stated above: The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." The specification was reviewed in full by the Office, however, this does resolve the fact that 

7.	Applicant’s Remarks: Applicant asserts that one can see in Fig.14 and Fig.3 that "an edge that defines the abrupt drop off is positioned under... the upper third of the ball of the foot while the middle third, and bottom third of the ball of the foot are in direct contact with a part of the insole that is adjacent the drop off' as recited in claims 1 and 8, by referring to the Figures as annotated by Applicant.
	Examiner’s Response: Examiner respectfully disagrees and notes that a review of Applicant’s originally filed Drawings 09/19/2014 show that Fig.14 and Fig.3 are entirely different scales of a foot and Applicant had to distort the Figures in order to attempt to make them align; this is improper and the results Applicant’s attempts to show are construed beyond reason. It is clear that both the originally filed and annotated Figures do not support the claim language of "an edge that defines the abrupt drop off is positioned under... the upper third of the ball of the foot while the middle third, and bottom third of the ball of the foot are in direct contact with a part of the insole that is adjacent the drop off”, as the abrupt drop is pointed out as being through the middle third of the ball of the foot of the annotated Figure. As this claim language is also unsupported by the originally filed Specification, and is both new matter and indefinite under 35 U.S.C. 112, the Drawings do not show the claim language of Claims 1 and 8. For these reasons, Applicant’s arguments are not found persuasive.


	Examiner’s Response: Examiner respectfully disagrees and notes that nowhere in the rejection does the Office rely on inherency. Donato clearly teaches all of the claimed insole structure as well was the method of placing a user’s foot on the insole, inasmuch as has been claimed and insofar as is definite. Applicant states their method is different from Donato’s method, however, it appears Applicant isn’t arguing a difference in the methods but a difference in the use. This does not amount to a patentable distinction because when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732